Exhibit 99.5 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The following unaudited pro forma combined financial statements have been prepared to give effect to the reverse-merger and recapitalization pursuant to the Share Exchange Agreement and the adjustments described in the notes to the unaudited pro forma combined financial statements. IZEA, Inc. is the acquirer for financial reporting purposes and Rapid Holdings, Inc. is the acquired company.The pro forma information is based upon the historical audited financial statements of Rapid Holdings, Inc. for the period from inception (March 22, 2010) through May 31, 2010 and IZEA, Inc for the year ended December 31, 2010 and the historical unaudited financial statements of Rapid Holdings, Inc. for the three months ended February 28, 2011 and IZEA, Inc. for the three months ended March 31, 2011. The adjustments to the unaudited pro forma financial statements have been made solely for purposes of developing such pro forma information. 1 RAPID HOLDINGS, INC UNAUDITED PRO FORMA COMBINED BALANCE SHEET Rapid Holdings, Inc IZEA, Inc. Pro Forma February 28, 2011 March 31, 2011 Notes Adjustments Pro Forma Assets Current: Cash and cash equivalents $ $ (6
